J-S39022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: B.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.R.P., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 54 MDA 2018

            Appeal from the Order Entered December 8, 2017
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                       No(s): 91 Adoptions 2017

 IN THE INTEREST OF: C.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.R.P., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 55 MDA 2018

                 Appeal from the Decree December 8, 2017
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                          No(s): 108-ADOPT-2017

 IN THE INTEREST OF: C.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.R.P., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 57 MDA 2018

            Appeal from the Order Entered December 8, 2017
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000224-2016

 IN THE INTEREST OF: B.W., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
J-S39022-18


                                               :
                                               :
    APPEAL OF: S.R.P., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 58 MDA 2018

               Appeal from the Order Entered December 8, 2017
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                       No(s): CP-21-DP-0000171-2016


BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 14, 2018

       In these consolidated appeals, S.R.P. (Mother) appeals from the decrees

which involuntarily terminated her parental rights to her daughter, B.W., born

May 2011, and to her son, C.W., born November 2016 (collectively, Children).

Mother also appeals from the orders that changed Children’s permanency

goals to adoption.1 Additionally, Mother’s counsel filed a petition to withdraw

and brief pursuant to Anders v. California, 386 U.S. (1967), and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After careful review,

we grant counsel’s petition to withdraw and affirm.

       The orphans’ court summarized the factual history of this case as

follows:

       Mother has been abusing drugs since long before her children
       were born. Both of her parents were heroin addicts. She has
       been addicted to heroin and crack cocaine for many years. She
       and Father had been together for 8½ years at the time of the
____________________________________________


1 Children’s father, R.W. (Father), voluntarily relinquished his parental rights
to Children. Father did not appeal that determination, nor is he a party to this
appeal.

                                           -2-
J-S39022-18


      termination hearing. Mother had been addicted to heroin long
      before they began dating. She is the one who introduced Father
      to heroin.

      Mother and Father unsuccessfully battled their heroin addiction
      throughout the time that they were together. During that entire
      period, up until Mother’s incarceration in August of 2016, there
      was never a month where they were able to stay clean. Mother
      continued to use heroin and numerous other drugs throughout her
      pregnancy with B.W. After B.W.’s birth, both parents allowed their
      addiction to control their lives, leaving the family homeless for
      large periods of time.

      In early August of 2016, Mother was arrested and charged with
      the sale of heroin resulting in death. She has been incarcerated
      and/or in treatment for all but five (5) days since that time. At
      the time of her arrest, she was pregnant with C.W. She continued
      to use heroin right up until the day of her incarceration.
      Thereafter, she used methadone.

      In December of 2016, Mother was allowed to attend an in-patient
      drug treatment program where she remained for more than six
      (6) months. She claims that she “successfully” completed the
      treatment. However, immediately after leaving rehab, she was
      given five (5) days of freedom before her scheduled sentencing.
      She spent those five (5) days with Father, during which time she
      went right back to using illegal drugs.

      Mother received a two-year sentence to the State Intermediate
      Punishment Program, followed by eight (8) years of supervised
      probation. She will be eligible for parole to a halfway house in
      April of 2018. She would not be able to have the children in her
      custody until June of 2018, at the very earliest.

Orphans’ Court Opinion, 3/6/18, at 1-2 (unpaginated) (footnotes omitted).

      On September 25, 2017, Cumberland County Children and Youth

Services (CYS) filed petitions to change Children’s permanency goals from

reunification to adoption.   Thereafter, on November 27, 2017, CYS filed

petitions to terminate Mother’s parental rights to Children. The orphans’ court



                                     -3-
J-S39022-18



conducted a hearing on both petitions on December 8, 2017. CYS presented

the testimony of Shelly Barrick, the case manager assigned to the family; A.S.

(Foster Mother), Children’s foster parent; and Father.        Mother, who was

represented by counsel, testified on her own behalf and presented the

testimony of Jessica Jones, the current caseworker assigned to the family.

Children were represented by a guardian ad litem (GAL), Lucille J. Johnston-

Walsh, Esquire, and legal counsel, Amy Russo, Esquire.

      At the conclusion of the hearing, the court granted the termination

petitions pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b), and granted

the petitions to change Children’s permanency goal from reunification to

adoption.

      On January 5, 2018, Mother contemporaneously filed timely notices of

appeal and concise statements of matters complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b). On April 8, 2018, Mother’s counsel filed a

petition to withdraw and Anders brief in this Court. On June 8, 2018, Mother

filed a response to the petition to withdraw, indicating that she did not contest

the petition and wished to proceed pro se.

      Before reaching the merits of Mother’s appeal, we must address

counsel’s petition to withdraw.    See Commonwealth v. Rojas, 874 A.2d

638, 639 (Pa. Super. 2005) (“When faced with a purported Anders brief, this

Court may not review the merits of the underlying issues without first passing

on the request to withdraw.”) (quoting Commonwealth v. Smith, 700 A.2d

1301, 1303 (Pa. Super. 1997)). This Court extended the Anders procedure

                                      -4-
J-S39022-18



to appeals from decrees involuntarily terminating parental rights in In re V.E.,

611 A.2d 1267 (Pa. Super. 1992). To withdraw pursuant to Anders, counsel

must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the [Anders] brief to the [appellant]; and 3) advise the
        [appellant] that he or she has the right to retain private counsel
        or raise additional arguments that the [appellant] deems worthy
        of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

        Additionally, an   Anders   brief   must   comply   with the   following

requirements:

        (1)   provide a summary of the procedural history and facts, with
              citations to the record;

        (2)   refer to anything in the record that counsel believes
              arguably supports the appeal;

        (3)   set forth counsel’s conclusion that the appeal is frivolous;
              and

        (4)   state counsel’s reasons for concluding that the appeal is
              frivolous. Counsel should articulate the relevant facts of


                                      -5-
J-S39022-18


            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, Mother’s counsel filed a petition to withdraw,

certifying that he reviewed the record and determined that Mother’s appeal is

frivolous. Counsel also filed a brief, which includes a summary of the history

and facts of the case, potential issues that could be raised by Mother, and

counsel’s assessment of why those issues are frivolous, with citations to

relevant legal authority. Counsel provided Mother with a copy of the brief and

a letter advising her that she may obtain new counsel or raise additional issues

pro se. Accordingly, counsel complied substantially with the requirements of

Anders and Santiago.       Therefore, we may proceed to review the issues

outlined in the Anders brief.

      Counsel’s Anders brief raises the following issues for our review:

      1. Did the trial court abuse its discretion and commit an error of
         law when it found that the children’s permanent placement
         goals of reunification were neither appropriate, nor feasible and
         ordered goal changes to adoption, thus contravening section
         6351(f) of the Juvenile Act, 42 Pa.C.S.[A.] § 6351(f)?

      2. Did the trial court abuse its discretion and commit an error of
         law when it found that sufficient grounds existed for a
         termination of appellants’ parental rights in the children, and
         when it failed to primarily consider the children’s
         developmental, physical and emotional needs and welfare, thus
         contravening sections 2511(a) and 2511(b) of the Adoption
         Act, 23 Pa.C.S.[A.] §§ 2511(a) & 2511(b)?


Anders Brief at 4 (suggested answers omitted).



                                     -6-
J-S39022-18


       Initially, we note that Mother availed herself of her right to file a pro se

brief raising issues she believes are meritorious.2 By filing a pro se response,

as in this case, or hiring private counsel, Mother has essentially filed an

advocate’s brief. It is well-settled that when an advocate’s brief has been filed

on behalf of the appellant, our Court is limited to examining only those issues

raised and developed in the brief. We do not act as, and are forbidden from

acting as, appellant’s counsel. Accordingly, our independent review is logically

limited in the situation presented herein. If we conduct an independent review

of the entire record, and conclude that there are no non-frivolous issues to be

found anywhere therein, we have rendered the appellant’s right to proceed

pro se or to hire private counsel, meaningless.         Cf. Commonwealth v.



____________________________________________


2 The issues raised in Mother’s pro se filings are identical to the issues Counsel
raised in his Anders brief. Specifically, Mother raises the following issues for
our review and consideration:

       1. Did the trial court abuse its discretion and commit an error of
          law when it found that the children’s permanent placement
          goals of reunification were neither appropriate, nor feasible and
          ordered goal changes to adoption, thus contravening section
          6351(f) of the Juvenile Act, 42 Pa.C.S.[A.] § 6351(f)?

       2. Did the trial court abuse its discretion and commit an error of
          law when it found that sufficient grounds existed for a
          termination of appellant’s parental rights in the children, and
          when it failed to primarily consider the children’s
          developmental, physical and emotional needs and welfare, thus
          contravening sections 2511(a) and 2511(b) of the Adoption
          Act, 23 Pa.C.S.[A.] §§ 2511(a) & 2511(b)?

Mother’s Brief at 4.

                                           -7-
J-S39022-18


Dempster, __ A.3d __, 2018 WL 2111634, *4 (Pa. Super, 2018) (holding

that this Court, in an Anders case, must also “conduct a simple review of the

record to ascertain if there appear on its face to be arguably meritorious issues

that counsel, intentionally or not, missed or misstated.”).

      We first address Mother’s claim that the orphans’ court erred by

terminating her parental rights.

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9 A.3d
      1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. Id.; R.I.S., 36 A.3d 567,
      572 (Pa. 2011) (plurality opinion). As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., 613 A.2d 371,
      34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 575 A.2d 647,
      838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

             As [the Pennsylvania Supreme Court] discussed in R.J.T.,
      there are clear reasons for applying an abuse of discretion
      standard of review in these cases. [The Supreme Court] observed
      that, unlike trial courts, appellate courts are not equipped to make
      the fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
      facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by

                                      -8-
J-S39022-18


      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion. In re Adoption of
      Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012).

      The burden is on the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that the standard of clear and convincing

evidence is defined as “testimony that is so clear, direct, weighty and

convincing” as to enable the fact-finder to come to a clear conviction, “without

hesitance, of the truth of the precise facts in issue.” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).




                                      -9-
J-S39022-18


      The orphans’ court terminated Mother’s parental rights pursuant to

Section 2511(a)(2), (5), (8) and (b). This Court need only agree with the

orphans’ court’s decision as to any one subsection of Section 2511(a), as well

as Section 2511(b), to affirm the termination. See In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc). Accordingly, we focus our analysis on

Section 2511(a)(2) and (b), which provides:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                      ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence that the following three


                                     - 10 -
J-S39022-18


conditions are met: (1) repeated and continued incapacity, abuse, neglect or

refusal; (2) such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied. In re Adoption of M.E.P.,

825 A.2d 1266, 1272 (Pa. Super. 2003); 23 Pa.C.S.A. § 2511(a)(2).              The

grounds for termination of parental rights under Section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative

misconduct; to the contrary, those grounds may include acts of refusal as well

as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326, 337

(Pa. Super. 2002).

      Parents have an “affirmative duty” to work toward the return of their

children.    See In re Julissa O., 746 A.2d 1137, 1141 (Pa. Super. 2000)

(citations omitted). “This ‘affirmative duty,’ at minimum, requires a showing

by the parent of a willingness to cooperate . . . to obtain the rehabilitative

services     necessary    for   the   performance     of   parental   duties   and

responsibilities.” Id. (citation omitted).

      Mother has been incarcerated throughout Children’s dependency. Our

Supreme Court addressed the relevance of incarceration in termination

decisions under Section 2511(a)(2) as follows:

            [I]ncarceration is a factor, and indeed can be a
            determinative factor, in a court’s conclusion that grounds for
            termination exist under § 2511(a)(2) where the repeated
            and continued incapacity of a parent due to incarceration

                                        - 11 -
J-S39022-18


         has caused the child to be without essential parental care,
         control or subsistence and that the causes of the incapacity
         cannot or will not be remedied.

In re Adoption of S.P., 47 A.3d at 829. After revisiting its decision in In re:

R.I.S., 36 A.3d 567 (Pa. 2011), regarding incarcerated parents, our Supreme

Court further stated:

         [W]e now definitively hold that incarceration, while not a
         litmus test for termination, can be determinative of the
         question of whether a parent is incapable of providing
         “essential parental care, control or subsistence” and the
         length of the remaining confinement can be considered as
         highly relevant to whether “the conditions and causes of the
         incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent,” sufficient to provide grounds for
         termination pursuant to 23 Pa.C.S. § 2511(a)(2). See e.g.
         Adoption of J.J., 515 A.2d [883,] 891 [(Pa. 1986)] (“[A]
         parent who is incapable of performing parental duties is just
         as parentally unfit as one who refuses to perform the
         duties.”); [In re:] E.A.P., 944 A.2d [79,] 85 [(Pa. Super.
         2008)] (holding termination under § 2511(a)(2) supported
         by mother’s repeated incarcerations and failure to be
         present for child, which caused child to be without essential
         care and subsistence for most of her life and which cannot
         be remedied despite mother’s compliance with various
         prison programs). If a court finds grounds for termination
         under subsection (a)(2), a court must determine whether
         termination is in the best interests of the child, considering
         the developmental, physical, and emotional needs and
         welfare of the child pursuant to § 2511(b). In this regard,
         [orphans’] courts must carefully review the individual
         circumstances for every child to determine, inter alia, how
         a parent’s incarceration will factor into an assessment of the
         child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-31.

      Mother argues that the court erred in terminating her parental rights

under Section 2511(a)(2) because she participated in self-help programs,

maintained regular contact with B.W., and completed substance abuse

                                     - 12 -
J-S39022-18


treatment. Mother’s Brief at 17. Mother avers that “[s]he just need[s] a few

more months to complete her prison sentence” in order to be reunited with

Children and resume her parenting responsibilities. Id.

     In granting CYS’s petitions for involuntary termination, the orphans’

court acknowledged that Mother’s incarceration impaired her ability to parent

Children, but noted that Mother’s “long and continued” use of illegal drugs

ultimately supported the termination of her parental rights.         The court

explained:

     . . . The record shows that the birth of B.W. did not give Mother
     cause to stop using illegal drugs. Instead, she allowed her and
     Father’s drug use to render them homeless throughout much of
     B.W.’s life. In addition, B.W. was exposed to numerous addicts
     and a variety of illegal drugs as a result of being in an environment
     in which both parents and maternal grandparents were drug
     abusers. Nor did Mother’s pregnancy with C.W. cause her to cease
     using heroin. In fact, we know that she chose to continue her
     illicit drug use during his gestation because C.W. was born with
     an addiction to opiates and suffered symptomatic withdrawal.

     Since Mother’s incarceration in August of 2016, she had a total of
     five (5) days of freedom. The days were intended for her to spend
     time with family. Instead, she spent those days using drugs with
     Father in a homeless shelter. We find it important to note that
     she made that choice after having been incarcerated for months,
     birthing an opiate-addicted child, and “successfully” completing a
     drug rehabilitation program.

Orphans’ Court Opinion, 3/6/18, at 5 (unpaginated).

     Our review of the record supports the orphans’ court’s disposition.

Following Children’s adjudication, Mother was directed to complete the

following objectives before Children would be returned to her care: refrain




                                    - 13 -
J-S39022-18


from using drugs and alcohol, cooperate with CYS, obtain stable housing, and

visit with Children.

       Although Mother completed a drug treatment program, she failed to

achieve sobriety. Shelly Barrick, the case manager assigned to the family,

testified that CYS initially became aware of the family in August 2016 after it

was reported that Father had relapsed with heroin and Mother was being

arrested on a drug charge.3 N.T., 12/8/17, at 8. Mother was incarcerated

from August 2016 until December 2016 when she was released to Vantage

House, a drug treatment facility. Id. at 10. Although Mother “completed” her

treatment at Vantage House, immediately upon her release from the

treatment center, Mother resumed using illegal drugs with Father. Id. at 57.

       Mother was also unable to refrain from using drugs during both of her

pregnancies.      Id. at 54.      Although B.W. was born without any medical

complications, C.W. was born addicted to opiates and required a month’s long

hospital stay to withdraw from the drugs Mother used during her pregnancy.

Id. at 13, 18, 33, 36-37.

       Most tellingly, at the termination hearing, Father testified regarding his

concerns with Mother’s substance abuse:

       [Father]: . . . I know her background really well and her family,
       and she comes from a family of addicts. She’s an addict. I’m an


____________________________________________


3 In May 2011, CYS received a report alleging that Mother was abusing drugs
in the presence of B.W. N.T., 12/8/17, at 32. However, because the family
relocated to Florida, CYS closed its investigation. Id.

                                          - 14 -
J-S39022-18


      addict, too, you know what I mean, and I’ve struggled, and like
      I’ve struggled with this question a lot.

      Like I have had a chance, and she hasn’t had a chance. Like part
      of me says she deserves a chance and then I thought about it.
      These are my children. I don’t want to gamble with my children.

      Like the odds of [Mother] relapsing just like any addict, are great,
      way greater than [Foster Parents] trying heroin for the first time
      or trying any drug for the first time.

N.T., 12/8/17, at 52-53.

      Likewise, Mother has been unable to obtain stable housing. Throughout

Children’s dependency, Mother has either been incarcerated or resided at a

treatment facility. N.T., 12/8/17, at 9. Ms. Barrick testified that Mother will

continue to be incarcerated for another four to six months, after which she

will be released to a halfway house where she will reside for another two

months. Id. at 28-29. Ms. Barrick noted that the halfway house does not

permit children. Id. at 30.

      Thus, the record confirms that Mother is incapable of parenting Children,

and that she cannot, or will not, remedy her parental incapacity. Mother failed

to comply with her permanency plan goals, and she is in no position to provide

the permanence and stability the Children require. As this Court has stated,

“a child’s life cannot be held in abeyance while a parent attempts to attain the

maturity necessary to assume parenting responsibilities. The court cannot

and will not subordinate indefinitely a child’s need for permanence and

stability to a parent’s claim of progress and hope for the future.”          In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

                                     - 15 -
J-S39022-18


     Parental rights are not preserved by waiting for a more suitable
     or convenient time to perform one’s parental responsibilities while
     others provide the child with his or her physical and emotional
     needs. . . . This Court cannot and will not subordinate indefinitely
     a child’s need for permanence and stability to a parent’s claims of
     progress and hope for the future. Indeed, we work under
     statutory and case law that contemplates only a short period of
     time, to wit eighteen (18) months, in which to complete the
     process of either reunification or adoption for a child who has been
     placed in foster care. . . . [A] parent desiring to retain parental
     rights must exert himself to take and maintain a place of
     importance in his child’s life.

In re E.A.P., 944 A.2d 79, 83 (Pa. Super. 2008) (internal citations omitted).

We therefore find no error or abuse of discretion in the orphans’ court’s

decision to terminate Mother’s parental rights to Children pursuant to 23

Pa.C.S.A. § 2511(a)(2).

     We next consider whether the orphans’ court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).

     Section 2511(b) focuses on whether termination of parental rights
     would best serve the developmental, physical, and emotional
     needs and welfare of the child. As this Court has explained,
     Section 2511(b) does not explicitly require a bonding analysis and
     the term ‘bond’ is not defined in the Adoption Act. Case law,
     however, provides that analysis of the emotional bond, if any,
     between parent and child is a factor to be considered as part of
     our analysis. While a parent’s emotional bond with his or her child
     is a major aspect of the subsection 2511(b) best-interest analysis,
     it is nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

           [I]n addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have
           with the foster parent. Additionally, this Court stated
           that the trial court should consider the importance of
           continuity of relationships and whether any existing


                                    - 16 -
J-S39022-18


              parent-child bond can be severed without detrimental
              effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

        The orphans’ court concluded that it was in Children’s best interests to

terminate Mother’s parental rights and allow Foster Parents to adopt them.

Specifically, the orphans’ court noted that Children reside together in the

home of their foster parents who love them. The orphans’ court concluded

that no evidence was presented to demonstrate that Foster Parents do not

meet the needs and welfare of Children or that severing the relationship

between Mother and Children would cause them irreparable harm.

        Foster Mother testified that C.W. has resided with her since he was

released from the hospital after his birth. Foster Mother explained that during

the month C.W. was hospitalized, she would visit him at the hospital and “hold

him, you know, rock him, learn about his treatment.” N.T., 12/8/17, at 37.

Since coming into her home, Foster Mother described C.W. as “doing very

well. He’s a very happy baby. He is extremely active. He is all over the place,

very curious, fun-loving.    He doing really, really well.”   Id. at 36.   Foster

Parents are the only parents C.W. has ever know and he is thriving in their

care.

        Foster Mother testified that B.W was placed in her home in August 2017.

B.W. had previously resided with her maternal aunt, however, due to B.W.’s



                                      - 17 -
J-S39022-18



behavioral issues and maternal aunt’s unwillingness to become a permanent

placement resource, B.W. was moved into Foster Parents’ care.             N.T.,

12/8/17, at 38.    Foster Mother testified that B.W. has made substantial

progress since coming into her care.          Foster Mother described B.W. as

“settled” and “happy” in her care. Id. Moreover, Foster Mother indicated that

B.W.’s behavioral issues have substantially diminished. Foster Mother also

noted that B.W. does not ask about her Mother.        Moreover, Foster Mother

indicated that after having contact with Mother, B.W. wets herself and displays

aggressive behavior. Id. at 41-42.

      The record reflects that the orphans’ court appropriately considered the

Children’s best interests and conducted a bond-effect analysis in deciding

whether to terminate the parental rights of Mother. Accordingly, we find that

the competent evidence of record supports the credibility and weight

assessments of the orphans’ court. In re Adoption of S.P., 47 A.3d at 826–

27.   The evidence supports the orphans’ court’s termination of Mother’s

parental rights to Children under section 2511(b). Thus, we conclude that the

orphans’ court did not abuse its discretion in terminating Mother’s parental

rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Finally, we consider whether the orphans’ court abused its discretion

when it changed Children’s permanency goal from reunification to adoption.

Our standard of review is well-settled:




                                     - 18 -
J-S39022-18


      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted). However, we are mindful that “[w]hen the [orphans’] court's

findings are supported by competent evidence of record, we will affirm ‘even

if the record could also support an opposite result.’” In re N.C., 909 A.2d

818, 823 (Pa. Super. 2006) (quoting In re Adoption of R.J.S., 901 A.2d 502,

506 (Pa. Super. 2006)).

      In challenging the orphans’ court decision to change Children’s

permanency goals to adoption, Mother presents the same argument she raised

in challenging the involuntary termination of her parental rights. Essentially,

Mother argues that she has complied with her court-ordered objectives and,

                                     - 19 -
J-S39022-18


if afforded more time, could be reunited with Children upon her release from

the halfway house. Mother’s Brief at 14-15. Mother asserts that the orphans’

court prematurely changed Children’s permanency goals from reunification to

adoption. Id. at 15.

      B.W. was removed from Mother’s care in August 2016 and CYS

established objectives for Mother, including: refrain from using illegal drugs

and alcohol and maintain stable housing. Although Mother has expressed her

desire to raise Children upon her release from prison, as discussed above,

Mother has not met the essential needs of Children.

      Children have adjusted well to living with Foster Parents and have

bonded with them.      Foster Mother indicated that B.W. experiences anxiety

during her interactions with Mother and that B.W. sees a trauma therapist to

help deal with her behavioral issues caused by her lack of permanency. Foster

Mother testified that a strong bond exists between Children and Foster Parents

and that Children are thriving in her care.

      Based on the record before us, we conclude that the orphans’ court did

not abuse its discretion in finding that Children’s welfare would be best served

by changing their permanency goal from reunification to adoption. As this

determination is supported by the record, we may not disturb it on appeal.

See N.C., 909 A.2d at 823.




                                     - 20 -
J-S39022-18


     Petition to withdraw granted. Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/18




                                 - 21 -